

116 HRES 620 IH: In the Matter of Nancy Pelosi.
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 620IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Mr. Abraham (for himself and Mr. Allen) submitted the following resolution; which was referred to the Committee on Ethics, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONIn the Matter of Nancy Pelosi.
	
 That pursuant to Article I, Section 5, Clause 2 of the United States Constitution, Representative Nancy Pelosi, be, and she hereby is, expelled from the House of Representatives and the Office of the Speaker is declared to be vacant.
		